        Case 1:20-cv-09132-AJN Document 119 Filed 06/24/21 Page 1 of 1




                                                                  Javier Bleichmar
                                                                  Partner
                                                                  212 789 1341 direct
                                                                  212 205 3961 fax
                                                                  jbleichmar@bfalaw.com

June 24, 2021

VIA ECF
The Honorable Alison J. Nathan
United States District Court for the
Southern District of New York
Thurgood Marshall
United States Courthouse
40 Foley Square, Room 2102
New York, NY 10007
Re:      In re Citigroup Securities Litigation, No. 1:20-cv-09132-AJN (S.D.N.Y.)

Dear Judge Nathan:

        We represent Lead Plaintiff Public Sector Pension Investment Board, Named Plaintiff
Anchorage Police & Fire Retirement System (together, “Plaintiffs”), and the putative class in the
above referenced matter. We write pursuant to Rule 3.F of the Court’s Individual Practices in
Civil Cases and the Stipulated Scheduling Order entered in this case (ECF No. 114) to inform the
Court and Defendants that Plaintiffs will rely on the Consolidated Amended Class Action
Complaint (ECF No. 72) and will oppose Defendants’ motion to dismiss on July 19, 2021.
Plaintiffs otherwise reserve all rights under Fed. R. Civ. P. 15.

 Respectfully submitted,

 /s/ Javier Bleichmar
     Javier Bleichmar
